Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 1 of 39




                                                      EXHIBIT A
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 2 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 3 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 4 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 5 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 6 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 7 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 8 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 9 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 10 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 11 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 12 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 13 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 14 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 15 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 16 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 17 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 18 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 19 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 20 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 21 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 22 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 23 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 24 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 25 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 26 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 27 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 28 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 29 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 30 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 31 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 32 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 33 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 34 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 35 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 36 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 37 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 38 of 39
Case 4:21-cv-00006 Document 1-3 Filed on 01/04/21 in TXSD Page 39 of 39
